United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF ENERGY, BONNEVILLE
POWER ADMINISTRATION, Vancouver, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-867
Issued: August 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ January 9, 2008 decision denying his hearing loss claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
hearing loss in the performance of duty.
FACTUAL HISTORY
On December 10, 2006 appellant, a 62-year-old heavy truck driver, filed an occupational
disease claim alleging that he sustained bilateral hearing loss as a result of work-related noise
exposure. He first realized that his hearing loss was employment related on May 11, 1999.
Appellant did not stop work. In an accompanying statement, he reiterated his contention that his
exposure to noise in his positions as a rigger and construction fitter since 1988 caused his hearing

loss. Appellant indicated that the employing establishment did not require hearing protection,
but that he wore soft rubber earplugs when possible.1
In support of his claim, appellant submitted an unsigned chronology of audiogram results
from the employing establishment for the period January 18, 1989 through April 16, 2006. A
December 11, 2006 report of an osteopathic evaluation, bearing an illegible signature, reflected
evidence of high frequency hearing loss in both ears.
Appellant submitted audiologist reports dated February 28, 1999 to February 3, 2003,
either unsigned or bearing illegible signatures, reflecting bilateral hearing loss. The record also
includes a July 29, 2004 medical clearance form from Dr. Douglas Myers, an otolaryngologist,
and an accompanying audiogram of that date. The form report indicated that appellant might be
a candidate for a hearing aid.
On July 3, 2007 the Office asked the employing establishment to describe appellant’s
past exposure to noise. On July 9, 2007 the employing establishment indicated that appellant
had been exposed to loud equipment, including diesel trucks, heavy machinery and generators
for 8 to 10 hours per day during the course of his employment. In a statement of accepted facts
dated November 15, 2007, the Office accepted that appellant worked in a loud industrial
environment operating heavy equipment for many years.
The Office referred appellant, a copy of his medical record and a statement of accepted
facts, to Dr. Craig K. Hertler, a Board-certified otolaryngologist, for a determination as to
whether appellant’s hearing loss was caused by employment-related noise exposure. In a
December 10, 2007 report, Dr. Hertler diagnosed bilateral neurosensory hearing loss, which was
distinctly worse in the left ear, with impaired discrimination.2 He stated that appellant already
had significant hearing loss in 1988, with responses of 65 and 60 decibels at 500 and 1,000 Hz in
the left ear, and 45 and 45 decibels at 500 and 1,000 Hz. in the right ear. Dr. Hertler indicated
that current audiograms did not support presbycusis as a major contributing factor in his overall
hearing loss, as presbycusis affects the high frequencies, whereas appellant’s hearing loss was
primarily low frequency. Acknowledging that appellant worked in a loud industrial environment
for many years, Dr. Hertler stated that his noise exposure as a truck driver was unlikely to have
caused actual damage to his hearing, particularly given that he was meticulous in wearing
hearing protection. He stated that the hearing loss pattern and asymmetry were not at all
suggestive of noise-induced hearing loss. In particular, a finding of low frequency hearing loss
is the opposite of what one would expect to find in a noise-induced hearing loss case.
Additionally, Dr. Hertler noted that the significant impairment in speech discrimination in the
left ear versus the right (68 versus 92 percent) could not be accounted for on the basis of a noise1

The Board notes that appellant filed an occupational disease claim (File No. 1402032116) on August 5, 2004,
alleging a hearing loss due to work-related noise exposure. The Office denied his claim by decision dated
August 30, 2005. In a decision dated March 17, 2006, the Board affirmed the Office’s decision, on the grounds that
the medical evidence did not establish a causal relationship between established noise exposure and appellant’s
hearing loss. Docket No. 06-310 (issued March 17, 2006).
2

A December 10, 2007 audiogram, performed by Diane Heath, an audiologist, accompanied Dr. Hertler’s report.
Testing of the right ear at frequency levels of 500, 1,000, 2,000, and 3,000 Hertz (Hz) revealed decibel losses of 50,
50, 50 and 45, respectively, and in the left ear decibel losses of 65, 65, 60 and 55, respectively.

2

induced hearing loss. He opined that appellant’s hearing loss was not related to noise exposure
in his federal employment. Dr. Hertler noted several possible causes for appellant’s hearing loss,
including a genetic predisposition to develop a hearing loss, or an acoustic neuroma.
By decision dated January 9, 2008, the Office denied appellant’s claim, on the grounds
that the medical evidence failed to establish that appellant’s claimed medical condition was
causally related to established work-related events.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that the injury was sustained in the
performance of duty as alleged, and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment, nor
the belief that the condition was caused, precipitated or aggravated by his employment, is
sufficient to establish a causal relationship.5 The mere fact that a disease or condition manifests
itself or worsens during a period of employment,6 or that work activities produce symptoms
3

Gary J. Watling, 52 ECAB 357 (2001).

4

Solomon Polen, 51 ECAB 341 (2000).

5

Robert G. Morris, 48 ECAB 238-39 (1996).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

3

revelatory of an underlying condition7 does not raise an inference of causal relation between the
condition and the employment factors.
ANALYSIS
It is not disputed that appellant was exposed to work-related noise from 1988 to the
present. However, the weight of the medical evidence does not establish that his hearing loss is
causally related to his employment-related noise exposure.
Appellant submitted various audiogram results, which were either unsigned or bore
illegible signatures, reflecting bilateral hearing loss. However, none of the audiograms were
accompanied by a physician’s discussion of the employment factors believed to have caused or
contributed to appellant’s hearing loss. Thus, these reports and audiograms from audiologists do
not constitute probative medical evidence.8
Appellant also submitted a July 29, 2004 medical clearance form from Dr. Myers, an
otolaryngologist, and an accompanying audiogram of that date, indicating that appellant might be
a candidate for a hearing aid. As neither report contains an opinion as to the cause of appellant’s
hearing loss, they are of diminished probative value and are insufficient to establish appellant’s
claim.9
The Office’s second opinion physician examined appellant and reviewed the entire
medical record, including the December 10, 2007 audiogram. Dr. Hertler diagnosed bilateral
neurosensory hearing loss, which was distinctly worse in the left ear, with impaired
discrimination. Noting that appellant already had significant hearing loss when he began
working at the employing establishment in 1988, and that he was meticulous in wearing hearing
protection while working as a truck driver, he opined that appellant’s current hearing loss was
not related to noise exposure in his federal employment. Dr. Hertler stated that the hearing loss
pattern and asymmetry were not at all suggestive of noise-induced hearing loss. He explained
that appellant’s low frequency hearing loss was the opposite of what one would expect to find in
a noise-induced hearing loss case, and that the significant impairment in speech discrimination in
the left ear versus the right could not be accounted for on the basis of a noise-induced hearing
loss. The Board finds that Dr. Hertler’s well-reasoned report constitutes the weight of medical
evidence and does not establish appellant’s claim.
Because there is no medical evidence of record establishing that appellant’s hearing loss
was causally related to factors of employment, the Board finds that he has failed to meet his
burden of proof.
7

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

8

See 5 U.S.C. § 8101(2). This subsection defines the term physician. See also Charley V.B. Harley, 2 ECAB
208, 211 (1949) (where the Board held that medical opinion, in general, can only be given by a qualified physician);
Herman L. Henson, 40 ECAB 341 (1988) (an audiologist is not considered a physician under the Act). See also
Robert E. Cullison, 55 ECAB 570 (2004) (the Office does not have to review every uncertified audiogram, which
has not been prepared in connection with an examination by a medical specialist).
9

See Mary E. Marshall, 56 ECAB 420, 427 (2005).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
developed bilateral hearing loss in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the January 9, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 6, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

